Citation Nr: 1501374	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  12-20 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty for training from June 1969 to December 1969 and on active duty from October 1974 to October 1976.  Thereafter, he served in the Army Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board determines that a remand is necessary for additional development in order to satisfy VA's duty to assist.

Here, the Board notes that the RO only obtained records from the Veteran's second period of service, from October 1974 to October 1976.  Although the Veteran himself provided some records from his first period of active duty for training (his entrance examination) and from his service in the Reserves (periodic examinations), this does not abrogate VA's duty to make attempts to obtain all relevant documents found within his service treatment records for these time periods.  

Additionally, the Veteran testified that he submitted a DVD containing a video that provides relevant information on the types of weaponry he fired during his first period of active duty for training in 1969, the 106 recoilless rifle.  However, the CD submitted may have a defect or may have been corrupted, as the video DVD is unable to be viewed.  On remand, the RO or Appeals Management Center (AMC) should ask the Veteran to resubmit this information on a new CD so that the video can be properly reviewed in conjunction with the appeal.  

Finally, the Board will also seek an addendum opinion from the April 2012 VA examiner.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file service treatment records from the Veteran's first period of active duty for training from June 1969 to December 1969, as well as his service in the Army Reserves.  If such records are unavailable, the claims file should be clearly documented to that effect, the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e), and the Veteran should be informed that he may submit evidence from alternative sources to establish his claim for service connection.

2.  Request that the Veteran submit a new CD/DVD of the 106 recoilless rifle, as the current CD/DVD is unviewable.  

3.  Thereafter, ask the April 2012 VA audiological examiner to provide an addendum opinion (or another appropriate examiner if unavailable).  In the April 2012 report, the examiner noted that the Veteran's hearing was normal in 1988 and that his hearing loss was not symmetrical.  The examiner is again asked to address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral hearing loss is related to in-service noise exposure.  In providing this opinion, the examiner is asked to do the following:  (1) explain the likelihood noise exposure from military weapons would manifest years later as a hearing impairment for VA purposes (i.e., the theory of delayed/latent onset of hearing loss); and (2) address the Veteran's contention that his asymmetrical hearing loss configuration is consistent with his body position while firing 106 recoilless rifles which exposed his left ear to higher noise levels.   

4.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be provided with an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


